Dissenting Opinion by
Mr. Chief Justice Brown :
If the testator’s execution of his will was not attested by two witnesses disinterested in the charity which he intended to create, it cannot be established. Its failure would be a matter of deep and lasting regret; but the law provides how, and how only a charity may be created -by will, and as the law is written it ought to be consistently enforced, without regard to consequences which may result from enforcing it. Instead of differing with the majority of my colleagues on the question brought up on this appeal, I should much prefer to follow, if I could, the reasoning which has led them to the conclusion that the execution of the will of Orlando S. Johnson, a benevolent testator, was attested by two disinterested witnesses; but I cannot, and my conviction is so clear that there was an unfortunate failure to observe the vital requirement of the Act of 1855, that I must *346place on record my dissent from the decree which declares the will to have been validly executed.
While the testator gave his residuary estate to his executor in trust for the establishment of a charity, he did much more. He appointed what he calls an advisory board, and thus gives his reason for doing so: “The carrying out of this project will necessarily entail considerable responsibility upon my executor and call for the exercise of good judgment and wise discretion, and it is my wish to appoint an advisory committee or board under whose direction and control this part of my estate shall be administered.” After directing that vacancies in the advisory board, caused by death, resignation or inability to act, shall be filled by the remaining members, the testator provides as follows: “The advisory board and my executor shall have the largest discretionary powers in regard to the whole subject, confined only by my direction that the object of this charity shall be the founding and maintaining of a manual training school.” The large discretionary powers are not vested in the executor alone, but in it, in connection with the advisory board. Passing this, what specific direction of the testator immediately follows? “The location of the site for such school, the size and extent of the institution, the time when its construction may be commenced and when it may be opened for operation, the number and kind of teachers to be employed, the character of the equipment, the number of pupils to be accommodated, the particular useful arts and trades which are to be taught, the rules regulating the acceptance or rejection of applicants for instruction, the age of pupils, the length of terms of instruction,—these and all other subjects arising in the administration of this charity are to be determined by the said advisory board in the exercise of sound judgment and their best discretion.” In view of the foregoing directions, I am utterly unable to understand how Arthur H. Christy, named by the testator as a member of the advisory board, can be regarded as hay*347ing been a disinterested witness to the execution of the will, within the meaning of the Act of 1855, as it has been repeatedly construed by this court. Not even the financial management of the charity is committed to the executor alone. It is committed to the executor in connection with the advisory board.
Even if the case were one of first impression, and effect is to be given to the Act of 1855, Christy ought not to be regarded as a disinterested witness; but the case is not of such nature, and, if well-considered cases are to be followed, and the rule of stare decisis is to prevail, the decree of the court below cannot be affirmed. In support of this I refer particularly to Kessler’s Est., 221 Pa. 314; Stinson’s Est., 232 Pa. 218, and Leech’s Est., 236 Pa. 57. If in Stinson’s Estate, Mrs. Ralston, who was named by the testatrix as a member of the executive committee of the charity, was, by reason of such nomination, not a disinterested witness to the execution of the will establishing the charity, how can it be seriously contended that Christy, a member of the advisory board created by the testator, Orlando S. Johnson, was a disinterested witness to the execution of his will? The duties and powers of the executive committee in Stinson’s Estate appear in the opinion of this, court in that case. Contrasted with them, infinitely greater powers are conferred by the testator in the present case on the members of the advisory board of his charity. This is beyond question, for, after specifically enumerating certain matters which are to be under, the direction of that board, the testator declares that “these and all other subjects arising in the administration of this charity are to be determined by the said advisory board in the exercise of sound judgment and their best discretion.” .The members of the advisory board are not mere advisers to the trustee. That board is woven into the very warp and woof of the charity, and its members are the charity’s board of managers, each one of them being directly interested in it.
*348While it is gratifying that a great charity is to be saved, I regret to be compelled to feel that, in saving it, the law has not been saved. The majority of this court, however, have determined otherwise, and what they have decided must be regarded as the law in the case, notwithstanding my pronounced conviction to the contrary, to which I have given expression.